Per Curiam.
There is no assignment of error in this case based upon the record proper. The assignments are all directed to alleged errors occurring at the trial upon matters that can only be reserved for review by a bill of exceptions properly authenticated. There is no such bill of exceptions in this cause. See Davis v. The People, 23 Colo. 495. The judgment of the district court must, accordingly, be affirmed; but as the governor has recently commuted the sentence of death imposed thereby, to imprisonment for life, the usual order designating the week of execution will be omitted.

Affirmed.